DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Burns Israelsen (Reg. #42,685) on 8/6/2021.
Please amend claims 1, 6, 11, 16 as follows:

Claim 1, line 23, “the beam information” has been replaced with - - beam information- -

Claim 6, line 22, “the beam information” has been replaced with - - beam information- -

Claim 11, line 22, “the beam information” has been replaced with - - beam information- -

Claim 13, line 22, “the beam information” has been replaced with - - beam information- -

Response to Arguments
Applicant’s arguments filed 7/7/2021, with respect to claims 1-3, 5-8, 10-13, 15-18, 20 have been fully considered and are persuasive.  The rejection of claims -3, 5-8, 10-13, 15-18, 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims -3, 5-8, 10-13, 15-18, 20 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469